Order entered March 29, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00626-CV

  GOLDEN PEANUT COMPANY, LLC D/B/A GOLDEN PEANUT AND TREE NUTS,
                            Appellant

                                                V.

                   GIVE AND GO PREPARED FOODS CORP., Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-13535

                                            ORDER
       Before the Court is appellee Give and Go Prepared Foods Corporation’s March 26, 2019

objection to the March 25, 2019 “Oral Argument Exhibits” filed by appellant Golden Peanut

Company, LLC d/b/a Golden Peanut and Tree Nuts. Appellee asks this Court to “strike”

appellant’s “Oral Argument Exhibits” as untimely “additional briefing.” Further, during this

case’s March 26, 2019 oral submission, appellee requested that in the event this Court does not

strike those exhibits, appellee be permitted to submit “additional briefing.”

       We DENY appellee’s request to strike appellant’s “Oral Argument Exhibits” and

GRANT appellee’s request to submit a supplemental brief. We ORDER that any supplemental

brief submitted by appellee must be filed within ten days of the date of this order and must not
exceed the word count of appellant’s “Oral Argument Exhibits,” which is 1,750 words. See TEX.

R. APP. P. 9.4(i)(1).

                                                  /s/    DAVID L. BRIDGES
                                                         PRESIDING JUSTICE